16‐1322‐cr 
United States v. Browder




                                      In the
             United States Court of Appeals
                           for the Second Circuit
                                                
 
 
                               AUGUST TERM 2016 
                                        
                                No. 16‐1322‐cr 
                                        
                           UNITED STATES OF AMERICA, 
                                    Appellee, 
 
                                        v. 
 
                           BRIAN S. BROWDER, 
                           Defendant‐Appellant. 
                                             
                                      
              On Appeal from the United States District Court 
                  for the Western District of New York 
                                             
 
                            ARGUED: APRIL 27, 2017 
                            DECIDED: AUGUST 8, 2017 
                                             
 
Before: CABRANES, LOHIER, Circuit Judges, and FORREST, District 
Judge. 

                                                      

        Defendant‐appellant Brian S. Browder—having been convicted 
of  possessing  digital  images  and  videos  of  child  pornography,  and 
having served the incarcerary portion of his sentence—appeals from 
an order finding him in violation of two conditions of his supervised 
release.  The  District  Court  (Lawrence  J.  Vilardo,  Judge)  found  that 
Browder  had  violated  two  special  conditions,  one  requiring  that 
Browder’s computer(s) be monitored by the United States Probation 
Office,  and  the  other  requiring  that  Browder  attend  a  mental  health 
treatment  program  for  sex  offenders.  We  conclude  that  Browder’s 
challenge  to  the  computer  monitoring  violation  is  unsuccessful, 
because  the  condition,  as  construed  for  purposes  of  this  appeal  and 
under  our  deferential  review,  is  reasonable.  But  we  conclude  that 
Browder’s challenge to the treatment violation has merit. Specifically, 
it  was  reasonable  for  Browder  to  object  to  signing  a  treatment 
agreement  that  conflicted  with  his  actual  sentence,  and  he  does  not 
appear,  based  on  the  record,  to  have  otherwise  acted  unreasonably 
with  respect  to  participating  in  such  treatment.  Accordingly,  we 
AFFIRM  the  order  in  part,  with  respect  to  the  violation  of  the 
computer  monitoring  condition;  REVERSE  the  order  in  part,  with 
respect to the violation of the treatment condition; and REMAND the 

        
         Judge  Katherine  B.  Forrest,  of  the  United  States  District  Court  for  the 
Southern District of New York, sitting by designation.   




                                            2 
cause  to  the  District  Court  for  such  further  proceedings,  consistent 
with this opinion, as may be appropriate. 

                                                  

                           RANDALL D. UNGER, Bayside, NY, for 
                           Defendant‐Appellant. 

                           MONICA J. RICHARDS, Assistant United 
                           States Attorney, for James P. Kennedy, 
                           United States Attorney for the Western 
                           District of New York, Buffalo, NY, for 
                           Appellee.          

                                                  

JOSÉ A. CABRANES, Circuit Judge: 

      Defendant‐appellant Brian S. Browder—having been convicted 
of  possessing  digital  images  and  videos  of  child  pornography,  and 
having served the incarcerary portion of his sentence—appeals from 
an order finding him in violation of two conditions of his supervised 
release.  The  District  Court  (Lawrence  J.  Vilardo,  Judge)  found  that 
Browder  had  violated  two  special  conditions,  one  requiring  that 
Browder’s computer(s) be monitored by the United States Probation 
Office,  and  the  other  requiring  that  Browder  attend  a  mental  health 
treatment program for sex offenders.  

      Browder  objected  to  the  Probation  Office’s  implementation  of 
both  conditions.  With  respect  to  the  computer  monitoring  violation, 




                                        3 
Browder  believed,  and  contends  on  appeal,  that  the  Probation 
Office’s computer monitoring policy was overreaching. With respect 
to  the  treatment  violation,  Browder  refused  to  sign  the  relevant 
treatment  agreement  because  the  treatment  agreement  purported  to 
bar  Browder  from  contacting  his  own  children  unless  approved  by 
the Probation Office and the treatment providers—a requirement that 
conflicted  with  an  express  condition  of  supervised  release  ordered 
earlier by the District Court. 

       We  conclude  that  Browder’s  challenge  to  the  computer 
monitoring  violation  is  unsuccessful,  because  the  condition,  as 
construed  for  purposes  of  this  appeal  and  under  our  deferential 
review,  is  reasonable.  But  we  conclude  that  Browder’s  challenge  to 
the  treatment  violation  has  merit.  Specifically,  it  was  reasonable  for 
Browder  to  object  to  signing  a  treatment  agreement  that  conflicted 
with  his  actual  sentence,  and  he  does  not  appear,  based  on  the 
record,  to  have  otherwise  acted  unreasonably  with  respect  to 
participating in such treatment. Accordingly, we AFFIRM the order 
in  part,  with  respect  to  the  violation  of  the  computer  monitoring 
condition;  REVERSE  the  order  in  part,  with  respect  to  the  violation 
of  the  treatment  condition;  and  REMAND  the  cause  to  the  District 
Court  for  such  further  proceedings,  consistent  with  this  opinion,  as 
may be appropriate. 

                            I. BACKGROUND 

       On  October  20,  2010,  Browder  pleaded  guilty,  pursuant  to  an 
agreement, to one count of possessing child pornography in violation 




                                       4 
of  18  U.S.C.  § 2252A(a)(5)(b).  The  factual  basis  of  Browder’s  plea 
agreement provided as follows: 

           On  or  about  October  14,[]  2009,  in  the  Western 
           District  of  New  York,  the  defendant  possessed  462 
           images  of  child  pornography  in  a Generic  Computer 
           in  a  black  Antec  tower.  The  defendant  received  and 
           traded  these  images  of  child  pornography  over  the 
           internet  using  the  file  sharing  programs  eMule  and 
           eDonkey2000. 

           Some  of  the  child  pornography  possessed  by  the 
           defendant  depicted  prepubescent  children  younger 
           than 12 years of age.1  

The affidavit accompanying the criminal complaint against Browder 
attested to, among other things, the following facts: 

           Forensic  analysis  also  discovered  that  the  defendant 
           had file wiping software and had used an encrypting 
           file  system.  Also,  the  user  account  for  the  defendant 
           was password protected. The password reminder for 
           the  account  is  “unouwill”  and  the  password  is 
           “jerk4awhile,”  which  was  recovered  during  forensic 
           analysis.2 




         Plea  Agreement  at  4,  United  States  v.  Browder,  1:10‐cr‐00263‐LJV 
       1

(W.D.N.Y. Oct. 20, 2010), ECF No. 14. 
       2  Complaint  at  6,  United  States  v.  Browder,  1:10‐cr‐00263‐LJV  (W.D.N.Y. 
Mar. 22, 2010), ECF No. 1. 




                                          5 
       Judge  Richard  J.  Arcara,  to  whom  the  case  was  originally 
assigned,  sentenced  Browder  to  six‐and‐a‐half  years’  imprisonment 
followed  by  ten  years’  supervised  release.  The  terms  of  Browder’s 
supervised release included certain special conditions, three of which 
are  relevant  here.  The  first  of  these  special  conditions  required 
Browder  to  participate  in  the  Probation  Office’s  Computer/Internet 
Monitoring  Program.3  The  second  relevant  condition  required 
Browder  to  participate  in  a  mental  health  program  for  sexual 
offenders.4  And  the  third  condition  barred  Browder  from  having 


        The condition provides in relevant part: 
       3



       The  defendant  shall  participate  in  the  Computer/Internet 
       Monitoring  Program  administered  by  the  U.S.  Probation  Office. 
       The  defendant  must  provide  the  U.S.  Probation  Office  advance 
       notification of any computer(s), automated service(s), or connected 
       device(s)  that  he  will  use  during  the  term  of  supervision.  Such 
       computer  or  computers  will  be  subject  to  monitoring  by  the  U.S. 
       Probation  Office,  consistent  with  the  computer  monitoring  policy 
       then  in  effect  by  the  probation  office.  In  accordance  with  the 
       Second Circuit’s decision, United States v. Lifshitz, 269 F.3d 173 (2d 
       Cir. 2004), at footnote 11, and in light of the changing technology of 
       computer  monitoring  techniques,  the  Court  finds  it  prudent  to 
       delay the determination of the specific terms of the condition and 
       computer  monitoring  policy  until  the  defendant’s  supervised 
       release commences. 

Judgment at 4, United States v. Browder, 1:10‐cr‐00263‐LJV (W.D.N.Y. May 
31, 2011), ECF No. 43 (“2011 Judgment”). 

        The condition provides in relevant part: 
       4



       The defendant is to enroll, attend, and participate in mental health 
       intervention  specifically  designed  for  the  treatment  of  sexual 
       offenders as approved by the U.S. Probation Office. The defendant 




                                          6 
deliberate  contact  with  minors—excluding  his  children—unless 
approved by the Probation Office.5  

        On  December  24,  2015,  Browder  finished  his  term  of 
imprisonment and his term of supervised release began. In the time 
leading  up  to  and  shortly  after  his  release,  Browder  met  with  his 
Probation  Officer  (“USPO”),  Ann  Marie  Bucholtz,  to  review  the 
conditions  of  his  supervised  release.6  At  the  second  meeting, 
Browder indicated he wished to use a computer, and USPO Bucholtz 
arranged  for  him  to  bring  a  laptop  to  her  office  so  that  monitoring 
software could be installed on it.  

        On  March  2,  2016,  Browder  appeared  at  USPO  Bucholtz’s 
office with a laptop and was presented with a “Computer Monitoring 
Program  Participant  Agreement.”7  That  agreement’s  first  paragraph 



        is  to  comply  with  the  mandates  of  the  treatment  program  and  is 
        not to leave such treatment until discharge is agreed to by the U.S. 
        Probation Office and treating agency. 

Id. 

          The  condition  provides  in  relevant  part:  “The  defendant  shall  not  have 
        5

deliberate contact with any child under 18 years of age, excluding his biological or 
adopted children, unless approved by the probation officer.” Id. 

        Browder has two daughters.  

         At the revocation hearing, USPO Bucholtz testified that she supervises all 
        6

sex offenders.  

         See  Appendix  (“A.”)  122–23.  Browder  had  previously  signed  this 
        7

agreement,  but  since  he  did  not  then  have  a  computer,  he  and  USPO  Bucholtz 




                                            7 
provides  in  relevant  part  that,  “I  understand  that  this  agreement  is, 
by reference, part of the order setting conditions of supervision and 
that  failure  to  comply  with  its  provisions  or  the  instructions  of  my 
officer  will  be  considered  a  violation  of  my  supervision  and  may 
result  in  adverse action.”8  Paragraph  six of  that agreement  provides 
in relevant part: 

        I  agree  to  allow  the  U.S.  Probation  Office  to  install 
        software/hardware  designed  to  monitor  computer 
        activities  on  any  computer(s)/connected  device(s)  I  own 
        or  have  access  to.  I  understand  that  the  monitoring 
        device may record any and all activity on my computer, 
        including  the  capture  of  keystrokes,  application 
        information, internet use history, email correspondence, 
        and chat conversations.9  

Evidently  this  monitoring  would  be  performed  by  a  third‐party 
private company, Remote.com.10  




circled only the three paragraphs that applied to him at that time—none of which 
he objects to here.  
        8 A. 122 ¶ 1. 
        9 Id. ¶ 6. 

           At  the  violation  hearing,  USPO  Bucholtz  testified  that  Remote.com  is 
        10

staffed by former law enforcement officials, and that they will alert the Probation 
Office  only  if  those  monitored  are  “looking  at  any  contraband.”  Id.  at  71.  It  is 
unclear what constraints, if any at all, are imposed on Remote.com’s monitoring 
of probationers. 




                                              8 
       Browder  objected  to  this  computer  monitoring  agreement  as 
overbroad and overreaching, expressing concerns in particular about 
the monitoring of computer files related to his pro se motion under 28 
U.S.C. § 2255, which  Browder  was working  on at  that  time.  He also 
refused  to  allow  USPO  Bucholtz  to  keep  the  laptop  or  say  what  he 
would  do  with  it.  The  Probation  Office  then  conducted  a  search  of 
Browder’s  home;  no  computer  was  found,  but  flash  drives  and  SD 
(storage  device)  cards  were.  Browder  refused  to  disclose  the 
whereabouts of the laptop.  

       During the same general time period, Browder appeared for at 
least  two  sexual  offender  treatment  appointments  at  Mid‐Erie 
Counseling  and  Treatment  Services.  His  treatment  was  terminated, 
however, because he objected to the treatment agreement’s inclusion 
of  a  term  that  conflicted  with  his  special  conditions.11  That  term 
provided that Browder  would  “lead a  prosocial  lifestyle and  refrain 
from  any  and  all  willful  contact,  visitation,  letter  writing  and 
telephone calls with anyone under the age of 17 years old”—without 
exception—”unless approved by my parole or probation officer and 
the  treatment  team  before  I  have  contact  with  them.”12  In  a  letter 
dated  March  16,  2016—and  which  was  delivered  to  USPO  Bucholtz 




        See id. at 52–53, 126; see also id. at 124 (March 16, 2016 letter from Browder 
       11

to USPO Bucholtz). 
       12 Id. at 133 (emphasis added). 




                                          9 
no  later  than  March  23,  2016—Browder  documented  his  objection, 
writing as follows, in part,13 to USPO Bucholtz: 

        As  you  are  aware,  I  have  objections  to  Mid‐Erie’s 
        “treatment agreement form” that compel me not to sign. 
        I  want  to  be  clear  that  I  have  not  refused  counseling; 
        they refused to modify or allow modification of an over‐
        reaching agreement, so I could not sign, so they refused 
        me counseling. . . . [T]he Restriction grants you authority 
        to deny me any contact with my own children, even by 
        birthday card. The court did not convey that authority to 
        you . . . . I will not be compelled to grant that authority. 
        That was largely why I could not sign . . . .14  

        On  March  25,  2016,  the  Probation  Office  filed  a  violation 
petition  alleging  violations  of  the  sex  offender  treatment  and 
computer  monitoring  conditions.  By  that  time,  the  case  had  been 
transferred from Judge Arcara to Judge Vilardo.15 On March 29, 2016, 
Judge Vilardo granted the Government’s motion to detain Browder. 
On April 4, 2016, a violation hearing was held, with testimony from 
USPO Bucholtz. At the hearing’s conclusion, the District Court found 
that  the  two  violations  were  proven  by  a  preponderance  of  the 

        13  We  need  not  consider  the  alternative  objections  that  Browder  raised  in 
his  letter.  We  simply  note  that  a  supervisee’s  subjective  belief  in  his  own 
innocence—despite  having  been  convicted,  upon  a  guilty  plea  or  otherwise—is 
not a valid reason for that supervisee to disregard the mandatory, court‐ordered 
conditions of his supervised release. 
        14 A. 124. 
        15 The case was reassigned on December 4, 2015.  




                                            10 
evidence.  At  sentencing,  the  District  Court  imposed  a  sentence  of 
“time  served”  and  reinstated  the  same  terms  (duration  and 
conditions) of supervised release as were already in effect.  

        This appeal followed. 

                                    II. DISCUSSION 

        Among Browder’s arguments on appeal,16 the more substantial 
relate to the legal validity of the two special conditions themselves—
or,  perhaps  more  precisely,  the  validity  of  the  Probation  Office’s 




          To  the  extent  Browder  challenges  the  sufficiency  of  the  evidence 
        16

supporting his violations, we easily conclude that such a challenge fails.  

        “A  district  court’s  finding  that  a  defendant  has  violated  conditions  of 
supervised release is reviewed for abuse of discretion, and its factual findings are 
reviewed  for  clear  error.”  United  States  v.  Glenn,  744  F.3d  845,  847  (2d  Cir.  2014) 
(citations omitted). A district court may revoke a term of supervised release if it 
“finds by a preponderance of the evidence that the defendant violated a condition 
of  supervised  release.”  18  U.S.C.  §  3583(e)(3).  In  challenging  a  violation  on 
sufficiency  grounds,  a  supervisee  “assumes  a  ‘heavy  burden,’  because  a  district 
court  need  only  be  ‘reasonably  satisfied’  that  a  probationer  has  failed  to  comply 
with the conditions of probation to revoke sentence.” United States v. Colasuonno, 
697  F.3d  164,  181  (2d  Cir.  2012)  (quoting  United  States  v.  Lettieri,  910  F.2d  1067, 
1068 (2d Cir. 1990)). 

        Here,  the  District  Court  did  not  err  in  finding  that  there  was  sufficient 
evidence  supporting  a  finding  of  a  violation  of  the  special  conditions.  A.  85–86. 
Contrary  to  the  requirements  of  his  special  conditions,  Browder  refused  to 
“participate in the Computer/Internet Monitoring Program,” and he also refused 
to  “comply  with  the  mandates  of  the  treatment  program.”  2011  Judgment  at  4. 
Accordingly, Browder’s sufficiency challenge is without merit. 




                                               11 
implementation of those conditions. We address his arguments with 
respect to each condition in turn. 

   A. Violation of the Computer Monitoring Condition 

      To begin, we note that, as written, it is not clear what degree of 
computer  monitoring  the  District  Court  imposed  in  this  special 
condition.  The  condition,  originally  imposed  by  Judge  Arcara  in 
2011, provides in relevant part: 

      The defendant shall participate in the Computer/Internet 
      Monitoring Program administered by the U.S. Probation 
      Office.  The  defendant  must  provide  the  U.S.  Probation 
      Office  advance  notification  of  any  computer(s), 
      automated service(s), or connected device(s) that he will 
      use  during  the  term  of  supervision.  Such  computer  or 
      computers  will  be  subject  to  monitoring  by  the  U.S. 
      Probation  Office,  consistent  with  the  computer 
      monitoring  policy  then  in  effect  by  the  probation  office. 
      In accordance with the Second Circuit’s decision, United 
      States v. Lifshitz, 269 F.3d 173 (2d Cir. 2004), at footnote 
      11, and in light of the changing technology of computer 
      monitoring  techniques,  the  Court  finds  it  prudent  to  delay 
      the  determination  of  the  specific  terms  of  the  condition  and 
      computer  monitoring  policy  until  the  defendant’s  supervised 
      release commences.17  

      Once  Browder’s  supervised  release  began  in  December  2015, 
however,  there  was  no  “determination  of  the  specific  terms  of  the 

      17 2011 Judgment at 4 (emphasis added). 




                                       12 
condition.”  (Earlier  that  month,  the  case  had  been  transferred  from 
Judge Arcara to Judge Vilardo.) Nevertheless, all the relevant parties 
in  this  case  appear  to  have  been  operating  on  the  understanding—
reasonably,  perhaps,  given  some  of  the  language  in  the  special 
condition—that,  upon  his  release,  Browder  was  subject  to  whatever 
computer  monitoring  policy  the  Probation  Office  of  the  Western 
District of New York had in effect at that time. Indeed, in this appeal, 
Browder  seems  to  be  challenging  the  policy  of  the  Probation  Office, 
not the sentence of the District Court.  

        Browder’s  principal  contention  on  appeal  is,  “[i]n  short,”  that 
“the computer monitoring system that the Probation Office sought to 
implement  involved  a  ‘greater  deprivation  of  liberty  than  is 
reasonably  necessary  for  the  purposes  set  forth  in  section[s] 
3553(a)(2)(b), (a)(2)(C), and (a)(2)(D) [of Title 18 of the United States 
Code].’”18  Browder’s  principal  argument—which  seeks  to  apply  the 
requirements  governing  the  imposition  of  sentence  by  the  District 
Court  to  the  execution  of  that  sentence  by  the  Probation  Office—is 
thus fundamentally confused. “[T]he extensive ‘supervision mission’ 
of  federal  probation  officers  includes  ‘execut[ing]  the  sentence,’  but 
not  imposing  it.”19  And  while  the  special  condition  that  Judge 
Vilardo  originally  imposed  (unless  and  until  updated  and  made 
more  specific)  may  be  subject  to  challenge  as  an  impermissible 

        18 Appellant’s Br. 13–14 (quoting 18 U.S.C. § 3583(d)(2)). 
        19  United  States  v.  Matta,  777  F.3d  116,  122  (2d  Cir.  2015)  (quoting  United 
States v. Reyes, 283 F.3d 446, 456 (2d Cir. 2002)). 




                                              13 
delegation  of  judicial  authority  to  the  Probation  Office,20  Browder 
does  not  bring  any  such  challenge  here.  Any  delegation  argument 
has therefore been waived in this appeal.    

        In light of the foregoing, we construe the computer monitoring 
condition as Browder himself does—that is, as having sentenced him 
to  whatever  computer  monitoring  policy  was  used  by  the  Western 
District’s Probation Office at his release—and consider whether that 
sentence,  as  effectuated  in  the  Probation  Office  policy,  was 
unreasonable or an “abuse of discretion.”21 We conclude it was not.  



           We  have  explained  that  “[t]he  power  to  impose  special  conditions  of 
        20

supervised release . . . is vested exclusively in the district court.” Matta, 777 F.3d at 
122.  While  “a  district  court  may  delegate  to  a  probation  officer  decisionmaking 
authority  over  certain  minor  details  of  supervised  release—for  example,  the 
selection  of  a  therapy  provider  or  treatment  schedule”—it  “may  not  delegate  to 
the  Probation  Department  decisionmaking  authority  which  would  make  a 
defendant’s  liberty  itself  contingent  on  a  probation  officer’s  exercise  of 
discretion.”  Id.;  see  also  U.S.S.G.  §  5D1.3(b)  (“The  court  may  impose  other 
conditions  of  supervised  release  . . . .”  (emphasis  added));  cf.  United  States  v. 
Peterson,  248  F.3d  79,  85  (2d  Cir.  2001)  (holding  that  two  special  conditions—
delegating  to  the  probation  officer  the  decision  whether  to  require  sex  offender 
counseling  and  the  decision  whether  to  require  third‐party  notifications—were 
impermissible delegations of judicial authority). 

          See Gall v. United States, 552 U.S. 38, 46 (2007); United States v. Rigas, 583 
        21

F.3d  108,  114  (2d  Cir.  2009)  (“[T]he  role  of  the  Court  of  Appeals  is  limited  to 
examining a sentence for reasonableness, which is akin to review under an ‘abuse‐
of‐discretion’ standard.”); United States v. Brown, 402 F.3d 133, 136 (2d Cir. 2005) 
(“We  review  the  propriety  of  a  supervised  release  condition  for  abuse  of 
discretion.”). “[S]upervised release, [a] form of post‐imprisonment supervision . . . 
is imposed by a federal district court as part of a total sentence in addition to a period 
of incarceration at the time of the initial sentencing of a convicted federal criminal 




                                             14 
        Under 18 U.S.C. § 3583(d), the imposition of certain conditions 
of  supervised  release  is  mandatory,  but  “[d]istrict  courts  also  have 
discretion to impose other, non‐mandatory conditions of supervised 
release,”22  which  are  commonly  referred  to  as  “special  conditions.” 
Such  discretion  is  not  unbounded,  however.23  The  United  States 
Sentencing Guidelines provide that a district court  

        may impose other conditions of supervised release to the 
        extent that such conditions (1) are reasonably related to (A) 
        the  nature  and  circumstances  of  the  offense  and  the 
        history and characteristics of the defendant; (B) the need 
        for  the  sentence  imposed  to  afford  adequate  deterrence 
        to  criminal  conduct;  (C)  the  need  to  protect  the  public 
        from further crimes of the defendant; and (D) the need to 
        provide  the  defendant  with  needed  educational  or 
        vocational  training,  medical  care,  or  other  correctional 
        treatment  in  the  most  effective  manner;  and  (2)  involve 
        no  greater  deprivation  of  liberty  than  is  reasonably 
        necessary  for  the  purposes  set  forth  above  and  are 
        consistent  with  any  pertinent  policy  statements  issued 
        by the Sentencing Commission.24 


defendant.”  United  States  v.  Reyes,  283  F.3d  446,  456  (2d  Cir.  2002)  (emphasis  in 
original) (internal quotation marks omitted).   
        22 United States v. Reeves, 591 F.3d 77, 80 (2d Cir. 2010). 
        23 Id. 

          U.S.S.G.  §  5D1.3(b)  (emphases  added).  Substantially  the  same 
        24

requirements  are  set  forth,  by  means  of  intricate  cross‐referencing,  in  18  U.S.C. 
§ 3583(d). See United States v. Malenya, 736 F.3d 554, 559 (D.C. Cir. 2013). 




                                             15 
With  respect  to  the  first,  “reasonably  related”  requirement,  “a 
condition  may  be  imposed  if  it  is  reasonably  related  to  any  one  or 
more  of  the  specified  factors.”25  The  second,  “reasonably  necessary” 
requirement  has  a  constitutional  gloss  in  the  computer‐monitoring 
context.26  

        In  United  States  v.  Lifshitz,27  we  considered  a  probationer’s 
Fourth  Amendment  challenge  to  a  broadly  worded  computer 
monitoring  condition.28  We  explained  that  the  special  needs  of 

         United States v. Abrar, 58 F.3d 43, 46 (2d Cir. 1995); accord United States v. 
        25

McLaurin, 731 F.3d 258, 262 (2d Cir. 2013). 

           We  focus  here  on  the  Fourth  Amendment.  In  Packingham  v.  North 
        26

Carolina,  137  S.  Ct.  1730  (2017),  however,  the  Supreme  Court  struck  down,  as  a 
violation of the First Amendment, a North Carolina law that barred sex offenders 
from having access to social media (and other) internet sites. We need not dwell 
on the implications of Packingham here. For one thing, Packingham is not directly 
on  point.  It  involved  an  internet  ban—not  internet  or  computer  monitoring—and 
that ban extended beyond the completion of a sentence. See id. at 1737 (noting, but 
seeming not to rely on, “the troubling fact that the law imposes severe restrictions 
on  persons who  already  have  served  their  sentence  and  are  no  longer  subject  to 
the  supervision  of  the  criminal  justice  system”);  cf.  United  States  v.  Lifshitz,  369 
F.3d 173, 181 n.4 (2d Cir. 2004) (“Supervised release, parole, and probation lie on a 
continuum.  The  most  severe  is  ‘supervised  release,’  which  is  ‘meted  out  in 
addition  to,  not  in  lieu  of,  incarceration.’”  (quoting  Reyes,  283  F.3d  at  461)). 
Additionally,  and  most  significantly,  Browder  raises  no  First  Amendment 
challenge and thus waived the argument on appeal.  
        27 369 F.3d 173 (2d Cir. 2004).  
        28  The  relevant  sentence  in  Lifshitz’s  condition  provided:  “The  defendant 
shall  consent  to  the  installation  of  systems  that  enable  the  probation  officer  or 
designee to monitor and filter computer use, on a regular or random basis, on any 
computer owned or controlled by the defendant.” Id. at 178 n.3.  




                                              16 
supervision  permit  the  monitoring  of  a  supervisee’s  computer  use, 
but that a “monitoring condition must be narrowly tailored, and not 
sweep  so  broadly  as  to  draw  a  wide  swath  of  extraneous  material 
into  its  net.”29  When  irrelevant  data  is  “inadvertently  gathered  . . .  , 
those  monitoring  compliance  should  remain  conscientiously 
unaware  of  that  data.”30  In  other  words,  while  a  computer 
monitoring condition “must bear ‘a close and substantial relation’ to 
the government’s interest in pursuing the search,” it need not employ 
“‘the least intrusive means.’”31 We did not hold that the condition in 
Lifshitz  violated  the  Fourth  Amendment,  but  we  said  the  condition 
“may  . . .  be  overbroad”  and  remanded  so  the  district  court  could 
“evaluate  the  privacy  implications  of  the  proposed  computer 
monitoring  techniques  as  well  as  their  efficacy  as  compared  with 
computer  filtering.”32  We  also  suggested  that  where  there  may  be  a 

        29 Id. at 190. 
        30 Id. 
        31  Id.  at  192  (citation  omitted)  (quoting,  respectively,  Natʹl  Treasury  Emps. 
Union v. Von Raab, 489 U.S. 656, 676 (1989) (drug tests of customs officials), and Bd. 
of Educ. v. Earls, 536 U.S. 822, 837 (2002) (drug tests of schoolchildren)).  
        32  Id.  at  193.  In  Lifshitz,  we  did  not  have  occasion  to  again  evaluate  the 
condition following our remand, but it appears that the following condition was 
in effect as of 2011:  

        The defendant is not to use a computer, Internet‐capable device, or 
        similar  electronic  device  to  access  child  pornography  or  to 
        communicate  with  any  individual  or  group  for  the  purpose  of 
        promoting  sexual  relations  with  children.  The  defendant  shall 
        consent to the use and/or installation of a computer program which 
        shall  monitor  suspect  computer  use  on  computer[s]  owned  or 




                                              17 
significant delay before the monitoring condition comes into effect—
for  example,  in  the  case  of  supervised  release—“it  might  well  be 
prudent  for  the  district  court  to  postpone  the  determination  of  the 
supervised release or probation conditions until an appropriate later 
time,  when  the  district  court’s  decision  could  be  based  on  then‐
existing technological and other considerations.”33  


         controlled by the defendant. The program(s) used will be designed 
         to  identify,  for  the  probation  office,  only  the  viewing, 
         downloading,  uploading,  transmitting,  or  otherwise  using  any 
         images or content of a sexual nature, defined as Suspect Computer 
         Use.  Suspect  Computer  Use  shall  be  identified  by  the  installed 
         program(s)  and/or  the  probation  officer  through  the  screening  of 
         the defendantʹs computer usage for certain key words, phrases and 
         images. 

Judgment at 4, United States v. Lifshitz, 1:03‐cr‐00572‐LAP (S.D.N.Y. May 18, 2011), 
ECF No. 32.  
         33  Lifshitz,  369  F.3d  at  193  n.11.  The  history  of  this  case  indicates  that  our 
well‐meaning  suggestion  may  at  times  fare  better  in  theory  than  in  fact.  At  a 
minimum, rather than delaying imposition of sentence, it may be more practical 
for a district court to impose the full sentence (including, that is, the specific terms 
of  any  computer  monitoring  or  filtering  condition)  in  the  first  instance.  If  less 
invasive  means  of  computer  supervision  arise,  through  technological  or  other 
innovation,  the  defendant  or  the  government  is  free  to  seek  modification  of  the 
condition.  See  18  U.S.C.  §  3583(e)(2)  (providing  a  court  “may  modify,  reduce,  or 
enlarge the conditions of supervised release, at any time prior to the expiration or 
termination  of  the  term  of  supervised  release,  pursuant  to  the  provisions  of  the 
Federal Rules of Criminal Procedure relating to the modification of probation and 
the provisions applicable to the initial setting of the terms and conditions of post‐
release  supervision”);  Fed.  R.  Crim.  P.  32.1(c)  (concerning  modification);  see  also, 
e.g.,  United  States  v.  Parisi,  821  F.3d  343,  347  (2d  Cir.  2016)  (applying  18  U.S.C. 
§ 3583(e)(2)). It may be that the monitoring condition initially imposed proves to 
be nothing but a temporary placeholder—but, as this case illustrates, it may not. 




                                                 18 
       Viewing the computer monitoring to which Browder is subject 
in  light  of  the  foregoing  standards,  we  conclude  it  is  reasonable. 
Browder was convicted of possessing over 462 digital images of child 
pornography that he received (and shared) on internet exchanges, so 
computer  monitoring  is  “reasonably  related”  to  the  nature  and 
circumstances  of  the  offense  and  Browder’s  history  and 
characteristics. The monitoring is also “reasonably necessary” for the 
broad  sentencing  purposes  indicated  in  U.S.S.G.  §  5D1.3(b)  and  18 
U.S.C.  §  3553(a)(2),  including  specific  deterrence,  public  protection, 
and  rehabilitation.  Notably,  there  was  evidence  that  Browder  had 
employed  computer  software  that  could  conceal  or  erase  illicit 
images. And importantly, USPO Bucholtz testified—and the District 
Court  found—that  the  third‐party  monitoring  organization, 
Remote.com,  notifies  the  Probation  Office  only  if  it  detects 
“contraband,”  and  would  not  convey  any  information  related  to 
Browder’s  §  2255  motion.  So  long  as  the  principal  concern  is 
monitoring  by  the  Probation  Office—which,  in  fact,  is  Browder’s 
principal  stated  concern34—this  third‐party  monitoring  arrangement 
helps  ensure  that  the  monitoring  remains,  in  the  words  of  Lifshitz, 
“narrowly tailored.”35 Put differently, the monitoring at issue in this 
particular  case  is  not  an  unreasonable  or  excessive  deprivation  of 
liberty. 


       34  Although a defendant might hypothetically raise an objection to the use 
of a third‐party monitoring service, Browder has not done so here. 
       35 369 F.3d at 190. 




                                       19 
        Accordingly,  we  conclude  that  subjecting  Browder  to  the 
computer  monitoring  conditions  described  above  was  not  an  abuse 
of  discretion.  But  to  say  that  a  sentence  is  within  the  range  of 
reasonable  sentences  is  not,  of  course,  to  say  that  it  is  the  only 
reasonable  sentence.  As  already  explained,  while  Browder  has 
waived any delegation challenge in this appeal, it is not clear that the 
District  Court  ever  imposed  on  Browder  the  specific  terms  of 
monitoring  reflected  in  the  Probation  Office’s  policy.  Because  we 
remand  as  to  Browder  ʹs  mental  health  treatment  condition  in  any 
event,  we  direct  the  District  Court  to  review  the  computer 
monitoring condition of supervised release and to re‐state the terms 
of Browder’s computer monitoring condition with greater specificity.36  

    B. Violation of the Mental Health Treatment Condition 

        Our  analysis  with  respect  to  the  District  Court’s  finding  that 
Browder  violated  the  mental  health  treatment  condition  is  more 
straightforward.  The  gravamen  of  Browder’s  complaint  is  simply 


        36 For instance, the condition in Lifshitz, as revised following remand, itself 
contained  certain  narrowing  provisions  (whereas,  here,  we  have  construed  the 
computer monitoring condition as it has been implemented, not as it is written). 
See  note  32,  ante.  We  also  note  there  may  be  conflicting  opinions  in  the  record 
regarding the feasibility of Browder using a word processer that is not capable of 
gaining  access  to  the  internet.  Compare  A.  72–73  (USPO  Bucholtz  disputing  the 
availability  or  feasibility  of  an  internet‐disabled  word  processor),  with  id.  at  110 
(the  District  Court  stating  at  sentencing  on  the  alleged  violations  of  supervised 
release: “In fact, unlike those who have to undergo drug testing, you have a way 
to  avoid  the  possibility  of  intrusion  altogether.  You  can  draft  your  papers  on  a 
device that’s not capable of accessing the internet.”).  




                                              20 
that  the  proposed  treatment  agreement  conflicted  with  his  actual 
sentence.37  In  particular,  the  original  sentence  of  the  District  Court 
included  a  specific  condition  prohibiting  contact  with  minors,  but  it 
categorically  excluded  Browder’s  children  from  that  prohibition.  By 
contrast,  the  proposed  treatment  agreement’s  provision  regarding 
contact with minors did not categorically exclude Browder’s children.  

        We  agree  with  Browder  that  the  treatment  agreement  would 
have  subjected  him  to  a  more  punitive  condition  governing  contact 
with  minors  than  did  the  condition  to  which  Browder  was  actually 
sentenced by the District Court.38 Browder was therefore well within 
his rights to object to that term of the agreement. Nor do we find that 
Browder otherwise acted unreasonably with respect to the treatment 
special  condition.  Browder  made  what  appears  to  be  a  good‐faith 
effort to attend the treatment, appearing at (at least) two sessions. In 
addition,  Browder  communicated  his  objection  to  the  treatment 


         Browder likewise fails to raise a delegation challenge here. But whether 
        37 

or not the treatment condition is susceptible to a delegation challenge, cf. Peterson, 
248  F.3d  at  85;  United  States  v.  Morin,  832  F.3d  513,  516–17  (5th  Cir.  2016), 
Browder’s  primary  point,  in  our  view,  is  that  the  treatment  cannot  be 
implemented in a way that directly conflicts with other, specific conditions of his 
supervised release. 
        38  Notably,  the  treatment  agreement  even  refers  to  its  terms  as 
“conditions.” See A 132–33. Part of the agreement states: “I have read, understand 
and  acknowledge  that  I  am  required  to  follow  all  of  the  conditions  listed  below 
regarding  my  treatment  and  behavior.  These  conditions  have  been  explained  to 
me  in  an  understandable  manner  and  I  have  been  allowed  to  ask  questions  to 
clarify  any  parts  of  this  agreement.”  Id.  at  132.  It  then  proceeds  to  enumerate 
fifteen “General Conditions.” Id. at 132–33. 




                                            21 
agreement in a written letter to USPO Bucholtz, and his objection was 
also  documented  in  the  treatment  facility’s  records.  Nevertheless, 
USPO Bucholtz was unable to testify that she had read any of those 
documents prior to seeking a violation of this condition. Finally, any 
delay in Browder’s receiving the mental health treatment due to his 
objection—unlike,  arguably,  the  risks  posed  by  a  sex  offender’s 
possession  of  an  unmonitored  computer—did  not  pose  the  sort  of 
risk that might warrant arrest and imprisonment. 

       Accordingly, we conclude that the District Court’s finding that 
Browder  violated  this  condition  of  his  release  by  objecting, 
reasonably,  to  the  treatment  agreement,  on  the  ground  that  it 
conflicted with  his actual  sentence,  was an “abuse  of  discretion”39—
that is, an error.  

       We  recognize,  of  course,  that  both  the  no‐minors‐contact 
special  condition  (imposed  by  the  District  Court  as  part  of  its 
sentence) and the no‐minors‐contact term (included in the treatment 
agreement  of  Mid‐Erie,  the  Probation  Office’s  chosen  treatment 
provider)  allowed  for  contacts  with  minors  if  approved  by  the 
Probation  Office.  The  District  Court  appears  to  have  placed 
significant  weight  on  USPO  Bucholtz’s  testimony  that,  if  Browder 
had sought permission to contact his daughters, the Probation Office 




       39 See Glenn, 744 F.3d at 847. 




                                         22 
would have approved it; indeed, the District Court noted that, given 
Browder’s sentence, the Office had no choice but to do so.40  

        Even  if  that  were  the  case,  however,  approvals  from  the 
Probation  Office  are  insufficient  to  remedy  the  issue  raised  by 
Browder.  First,  the  treatment  agreement  actually  required  the 
approval not only of the Probation Office, but also of “the treatment 
team”41—something  the  District  Court  did  not  address  and  over 
which  it  had  no  direct  oversight.  Second,  and  more  fundamentally, 
the  District  Court  misapprehended  the  relationship  between  a 
defendant’s  sentence  (by  a  judge)  and  its  execution  (by  a  probation 
officer). The key question is not whether permission, if sought, would 
be granted; it is whether Browder can be required, by the Probation 
Office  or  its  designee,  to  ask  in  the  first  place.  Because  such  a 
requirement  as  to  Browder’s  children  would  contradict,  rather  than 
execute,  Browder’s  sentence,  the  Probation  Office  was  plainly 
without power to impose it, as Browder correctly argued.  


        40  See  A.  110–11  (the  District  Court  stating  at  sentencing  on  the  alleged 
violations  of  supervised  release:  “You  must  have  known  that  you  would  have 
been given permission if you would have asked. In fact, the Court required that 
you be given permission. Judge Arcara required that. And Ms. Bucholtz testified 
that all it would have taken for you to have been given permission was a phone 
call  and  you  would  have  gotten  explicit  permission.”).  Of  course,  the  District 
Court did not address the fact that Browder had written and delivered a letter to 
USPO Bucholtz, as well as the fact that USPO Bucholtz could not say whether she 
sought to charge Browder with a violation before actually learning the grounds of 
his objection to the treatment agreement. 
        41 Id. at 133. 




                                             23 
                          III. CONCLUSION 

      To summarize, we hold as follows. 

      (1) Browder’s  challenge  to  that  part  of  the  District  Court’s 
         order finding that he had violated his computer monitoring 
         condition  is  unsuccessful  because  the  condition,  as 
         construed  for  purposes  of  this  appeal  and  under  our 
         deferential  review,  is  reasonable.  Nevertheless,  we  direct 
         the  District  Court  to  review  this  condition  of  supervised 
         release  and  to  re‐state  the  terms  of  Browder’s  computer 
         monitoring condition with greater specificity. 

      (2) Browder’s  challenge  to  that  part  of  the  District  Court’s 
         order finding that he had violated his treatment condition is 
         successful, because it was reasonable for Browder to object 
         to  signing  a  treatment  agreement  that  conflicted  with  his 
         actual  sentence,  and  he  does  not  appear  to  have  otherwise 
         acted  unreasonably  with  respect  to  participating  in  such 
         treatment. 

      For  the  foregoing  reasons,  we  AFFIRM  the  District  Court’s 
order  in  part,  with  respect  to  the  violation  of  the  computer 
monitoring condition; REVERSE the order in part, with respect to the 
violation of the treatment condition; and REMAND the cause to the 
District  Court  for  such  further  proceedings,  consistent  with  this 
opinion, as may be appropriate. 




                                   24